Citation Nr: 1701030	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-41 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability, including as due to service-connected hammertoes of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied, in pertinent part, the Veteran's claim of service connection for a right knee disability, including as due to service-connected hammertoes of the feet (which was characterized as right knee condition, claimed as right knee and leg condition)).  The Veteran disagreed with this decision in July 2010.  He perfected a timely appeal in October 2010.  A videoconference Board hearing was held at the RO in August 2012 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the nature and etiology of his right knee disability.  The AOJ documented its efforts to attempt to obtain the Veteran's updated treatment records in the claims file.  And the requested examination occurred in November 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2015, the Board denied the Veteran's claim.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in October 2016 requesting that the Court vacate and remand the Board's August 2015 decision.  Later that same month, in October 2016, the Court granted the Joint Motion and vacated and remanded the Board's August 2015 decision denying the Veteran's service connection claim for a right knee disability, including as due to service-connected hammertoes of the feet.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a right knee disability during active service.  He alternatively contends that his service-connected hammertoes of the feet caused or contributed to his right knee disability.  Having reviewed the record evidence, and because it is bound by the Court's October 2016 Order granting the Joint Motion, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

Both parties to the Joint Motion argued that it was error for the Board to rely on a November 2014 VA examination in denying the Veteran's service connection claim because the VA clinician conducting that examination did not address all of the lay evidence of record concerning the Veteran's right knee disability.  See Joint Motion dated October 19, 2016, at pp. 2-3.  A review of the November 2014 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) shows that, although the VA examiner addressed certain of the Veteran's lay statements, this examiner did not address lay statements regarding the Veteran's apparent gait abnormality which he (and his sister) attributed to his right knee disability.  

The Board also notes that, in his opinion and rationale concerning the contended causal relationship between the Veteran's right knee disability (which was diagnosed as osteoarthritis) and active service, the November 2014 VA examiner found the absence of service treatment records showing complaints of and treatment for a right knee disability to be persuasive.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, it appears that, in addition to the inadequacies noted in the Joint Motion, the November 2014 VA examiner's opinion also is inadequate for VA adjudication purposes because it violates the Court's holdings in Buchanan and Barr.
 
Given the foregoing, and because it is bound by the Court's October 2016 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for a new examination which addresses the contended etiological relationship between his right knee disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes here that the Veteran's more recent VA outpatient treatment records indicate that he had a massive stroke in late 2014 and currently experiences significant stroke residuals, to include speech and vision problems, which may impact his ability to provide a complete medical history at any future VA examination.

The AOJ also should attempt to obtain the Veteran's updated treatment records.  The Board notes in this regard that, when this case previously was on remand to the AOJ, several private providers informed VA in response to requests for medical records that no records were available for review.  For example, both Miller Outpatient and St. John's Hospital notified the AOJ in March 2011 that no records for the Veteran were available for review.  The Board finds it reasonable to infer from these responses that, although the Veteran is free to submit any relevant records which are in his possession, VA has no further duty to assist him in attempting to obtain records from these identified providers.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA health care providers who have treated him for a right knee disability since his service separation.  Obtain all VA treatment records that have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran that St. John's Hospital and Miller Outpatient have informed VA that they have no medical records for him.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of any current right knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently experiences a right knee disability that is related to active service or any incident of service, including a reported abnormal gait.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected hammertoes of the feet caused or aggravated (permanently worsened) a right knee disability, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so. 

The examiner is advised that the Veteran contends that he experiences an abnormal gait, a swollen, stiff, and red knee, and an inability to do heavy lifting as a result of his right knee disability.  The examiner also is advised that the Veteran contends that an abnormal gait due to his service-connected hammertoes of the feet caused his right knee disability.  The examiner next is advised that the Veteran had a massive stroke in late 2014 which affected his speech and vision and may inhibit his ability to provide a complete medical history.  The examiner finally is advised that the lack of contemporaneous service treatment records showing complaints of or treatment for a right knee disability, alone, is insufficient rationale for a medical opinion.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

